1    Ronald Y. Rothstein (pro hac vice)
     RRothste@winston.com
2    WINSTON & STRAWN LLP
     35 West Wacker Drive
3    Chicago, IL 60601-9703
     Telephone: (312) 558-5600
4    Facsimile: (312) 558-5700
5    Megan L. Whipp (SBN: 319182)
     MWhipp@winston.com
6    WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
7    Los Angeles, CA 90071-1543
     Telephone:    (213) 615-1700
8    Facsimile:    (213) 615-1750
9    Crista N. Welch (SBN: 312582)
     CWelch@winston.com
10   WINSTON & STRAWN LLP
     101 California Street
11   San Francisco, CA 94111-5802
     Telephone:     (415) 591-1000
12   Facsimile:     (415) 591-1400
13   Attorneys for Defendant
     THE J.M. SMUCKER COMPANY
14
15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
18
     SHELLY ROBINSON, individually and on           )    Case No. 4:18-cv-04654-HSG
19   behalf of all others similarly situated,       )
                                                    )    CLASS ACTION
20                  Plaintiff,                      )
                                                    )    ORDER GRANTING REQUEST FOR
21          vs.                                     )    TELEPHONIC APPEARANCE AT THE
                                                    )    NOVEMBER 13, 2018 CASE
22   THE J.M. SMUCKER COMPANY, an Ohio )                 MANAGEMENT CONFERENCE
     corporation; and DOES 1 through 10, inclusive, )
23                                                  )
                    Defendants.                     )
24                                                  )
                                                    )
25                                                  )
26
27
28

                                                                              CASE NO. 4:18-CV-04654-HSG
                                                        ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE
1           The request of Ronald Y. Rothstein, counsel for Defendant The J.M. Smucker Company, to
2    appear via telephone at the Case Management Conference scheduled for November 13, 2018 at 2:00
3    p.m. is GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for
4    the telephonic appearance.
5
6    Date: November 8, 2018                             __________________________
                                                        Hon. Haywood S. Gilliam, Jr.
7                                                       Judge of the Northern District
8                                                       Court of California

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                               CASE NO. 4:18-CV-4654-HSG
                                                       ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE
